DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,085,820 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendment
The amendment to Claims 1, 2, 6, and 7 and introduction of new Claims 16 and 17 is acknowledged. 
The terminal amendment is accepter and makes the Double Patenting rejection moot.

Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
The applicant argues that the independent claim has been amended as suggested by the examiner and would overcome the 101 rejection. However, the amendment is broad and generic in scope and it is not enough to overcome the 101. There is no clear-cut test as to how specific the amendment has to be but merely generally linking the use of the judicial exception to a particular tech environment or field of use does not integrate the judicial exception into a practical application (step 2a, prong 2), nor does it provide the basis for an inventive concept (step 2b).  I would suggest looking to MPEP 2106.05(b) for some guidance as to how the judicial exception in this application may be implemented by a “particular machine”, so as to claim elements which support integration into a practical application and/or significantly more. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011).

The amendment overcomes the rejection based on Watanabe; however, upon further consideration, a new ground(s) of rejection is made in view of Kamihara (US 2013/0266484 A1, newly cited).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the claims are drawn to a processor that stores two sets of data/information and outputs them. The claim does not require actual measurement. Fig 6 step 12 and [0100] disclose that the calibration mode (interpreted as diagnosis of the current performance) is started by pressing a button, therefore the calibration mode is stored; note that the “calibration mode” includes setting information for diagnosis. Further, “the controller 13 transmits the calibration date DK8 of the attribute data DK… the clock portion 16 transmits the current time information to the determiner 22. In response to a command from the controller 13, the determiner 22 compares the calibration date DK8 with the current time information, and determines whether the predetermined period or more has elapsed or not. When it is determined that the predetermined time or more has elapsed, recalibration is urged,” [0095]. The switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored and output; Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode;” [0102] specifies that the device automatically switch back to the previous measurement mode.
The rejection is maintained.

The arguments regarding the other independent claims patentability is only based on the patentability of the claim 1, and is therefore moot.

Regarding the rejection based on Matsumoto, the applicant argues that “a display prompting execution of validation for an inspection item is made at the time when a device use duration reaches a set period, and validation data is temporarily stored in a memory in order to display a result of the validation. However, the validation data is merely temporarily stored in the memory for the display purpose, and is therefore deleted after execution of the next validation. That is, according to Matsumoto, the number of data to be stored is not two or more, but only one.” This is not convincing as no reference is given to specific passages containing this information. Moreover, Matsumoto specifies that “validation result is sequentially saved as data along with the execution date and time. By executing "history information", past validation list data can be displayed and can be printed out ([0006]),” as opposed to the applicant’s argument.
Therefore, the rejection is maintained.
Note that the reasoning is adjusted to clarify and emphasize the point that the claimed limitation was already present in the rejection. 

The arguments regarding the dependent claims patentability is only based on the patentability of the independent claims, and is therefore moot.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, and 17-18 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”) because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 and 5-7 are directed to the abstract idea of a mathematical concepts that collects information and displaying certain results of the collection analysis, as explained in detail below.
Claims 1 and 7 recite a processor that “stores diagnosis information,” “stores measurement data,” and “outputs the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor”. Claim 6 recites a method of making a hardware processor store “diagnosis information,” store “measurement data,” and output “the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor”.  The claims are directed to an abstract idea because the claims recite and describe a mental process of gathering and outputting data by reciting steps of combining or organizing information through mathematical relationships and/or algorithms. These apparatus and method recited as a whole are “computerized”, and use a processor to implement the steps of the method.  The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information. Nothing in the claim element precludes the step from practically being performed in the human mind, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. 
 This judicial exception is not integrated into a practical application because the additional limitations of the way the information is obtained, i.e. “an optical characteristic measurement device that measures prescribed optical characteristics of an object of measurement,” “by examining a current performance of an optical characteristic measurement device regarding prescribed items” and “by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information” do not require that the measurement is performed as part of the claim, only that a result of a measurement is used and/or gathered. There limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). The limitation “an optical characteristic measurement device that measures prescribed optical characteristics of an object of measurement” or “measuring, using an optical characteristic measuring device, prescribed characteristics of an object of measurement” is broad and generic in scope and not drawn to a “particular machine.” Limiting an abstract idea to one field of use or adding token postsolution components does not make the concept patentable, see Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (obtained … by examining a current performance of an optical characteristic measurement device regarding prescribed items or by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information) only explain the source of this gathered information and are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)) and are not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such ‘that the [claim] is more than a drafting effort designed to monopolize [abstract idea]."' (quoting Mayo, 566 U.S. at 77). "[M]erely requir[ing] generic computer implementation[] fail[ s] to transform that abstract idea into a patent-eligible invention." 

Claims 2, 5, and 17-18 are only directed to extra-solution limitations and are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See [0103]-[0119]; Figs.). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, and 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2006/0109458 A1) in view of Kamihara (US 2013/0266484 A1).
Regarding Independent Claims 1 and 7, Watanabe discloses a measurement data management system and/or a device (Figs 1, 2, and 6; [0105]-[0106] the device is for colorimetry or gloss measurements) comprising:
an optical characteristic measurement device (Fig. 2, 11, Fig. 6, 11A) that measures prescribed optical characteristics of an object of measurement (abstract, [0006], throughout the text); and
a hardware processor (Fig 2; [0060]) that:
stores a plurality of pieces of diagnosis information (the calibration is repeated as needed and are consistently stored, [0095]) obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis of the current performance) is started by pressing a button, therefore the calibration mode is stored; note that the “calibration mode” includes setting information for diagnosis; the controller 13 transmits the calibration date DK8 of the attribute data DK… the clock portion 16 transmits the current time information to the determiner 22. In response to a command from the controller 13, the determiner 22 compares the calibration date DK8 with the current time information, and determines whether the predetermined period or more has elapsed or not. When it is determined that the predetermined time or more has elapsed, recalibration is urged, [0095]), the respective pieces of diagnosis information being measured at different timings (see Fig. 3, each calibration has its date, recalibration means new calibration and new date);
stores measurement data obtained by the measuring prescribed optical characteristics of the object of measurement by the optical characteristic measurement device in association with the diagnosis information (Fig 6, steps 13-17); and
outputs the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor (Figure 6, steps 12 to 18; the switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored and output; Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode”. [0102] specifies that the device automatically switch back to the previous measurement mode).
Watanabe stores a plurality of pieces of diagnosis information measured at different timings; however, it is silent regarding outputting the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor.
Kamihara discloses a system (21) comprising an optical characteristic measurement device (10) and method of using including calibration that takes place before measurement in which the calibration data as a function of time is displayed (Fig. 6, [0030]). Making this display allows a relative assessment of where in the allowable range the calibration results are located, without impacts of variations or the magnitude of the allowable range ([0091]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of performing a relative assessment on the allowable range of results.
Regarding Claims 2 and 18, Watanabe discloses the measurement data management system according to claim 1 and/or devise according to 7, wherein the hardware processor 
stores the diagnosis information obtained by examining the current performance of the optical characteristic measurement device at the different timings ([0095] in view of Fig 6, steps 13-16 as explained above), and
outputs the latest diagnosis information when outputting the measurement data (Fig 6 step 17).
Regarding Claim 5, Watanabe discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor ([0118]).

Regarding Independent Claim 6, Watanabe discloses a measurement data management method (Fig 6; [0105]-[0106] by means of the device of Figs 1, 2) comprising:
measuring, using an optical characteristic measuring device (Fig. 2, 11, Fig. 6, 11A), prescribed characteristics of an object of measurement (abstract, [0006], throughout the text);
making a hardware processor (Fig 2; [0060]) store a plurality of pieces of (the calibration is repeated as needed and are consistently stored, [0095]) diagnosis information obtained by examining the current performance of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis of the current performance) is started by pressing a button, therefore the calibration mode is stored; note that the “calibration mode” includes setting information for diagnosis; the controller 13 transmits the calibration date DK8 of the attribute data DK… the clock portion 16 transmits the current time information to the determiner 22. In response to a command from the controller 13, the determiner 22 compares the calibration date DK8 with the current time information, and determines whether the predetermined period or more has elapsed or not. When it is determined that the predetermined time or more has elapsed, recalibration is urged, [0095]), the respective pieces of diagnosis information being measured at different timings (see Fig. 3, each calibration has its date, recalibration means new calibration and new date);
making the hardware processor store measurement data obtained by the measuring of the prescribed optical characteristics of the object of measurement by the optical characteristic measurement device in association with the diagnosis information (Fig 6, steps 13-17); and
outputting the obtained and stored diagnosis information when outputting the measurement data stored in the hardware processor (Figure 6, steps 12 to 18; the switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored and output; Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode”. [0102] specifies that the device automatically switch back to the previous measurement mode).
Watanabe stores a plurality of pieces of diagnosis information measured at different timings; however, it is silent regarding outputting the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor.
Kamihara discloses a system (21) comprising an optical characteristic measurement device (10) and method of using including calibration that takes place before measurement in which the calibration data as a function of time is displayed (Fig. 6, [0030]). Making this display allows a relative assessment of where in the allowable range the calibration results are located, without impacts of variations or the magnitude of the allowable range ([0091]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of performing a relative assessment on the allowable range of results.
Regarding Claim 17, Watanabe discloses the method according to claim 6, wherein the hardware processor 
stores the diagnosis information obtained by examining the current performance of the optical characteristic measurement device at the different timings ([0095] in view of Fig 6, steps 13-16 as explained above), and
outputs the latest diagnosis information when outputting the measurement data (Fig 6 step 17).

Claims 1-2, 5-7, and 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2002-228557 A, provided by applicant, see machine translation).
Regarding Independent Claims 1 and 7, Matsumoto discloses a measurement data management system and/or a device ([0002], [0005], [0007], [0010], Figs 1-4) comprising:
an optical characteristic measurement device (spectroscope 6) that measures prescribed optical characteristics of an object of measurement ([0002]); and
a hardware processor (data processing unit 12, [0009]) that:
stores a plurality of pieces of diagnosis information (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement… validation is performed at regular intervals [0002]) obtained by examining a current performance of the optical characteristic measurement device regarding prescribed items ([0002], [0005], [0007], [0010]), the respective pieces of diagnosis information being measured at different timings (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement… validation is performed at regular intervals [0002], execute validation of inspection
items when the value is reached, … memorize the execution date and time and execution result of each validation, and … display and print out each validation execution result, [0005]);
stores measurement data obtained by measuring prescribed optical characteristics of an/the object of measurement by using the optical characteristic measurement device in association with the diagnosis information ([0007], [0008], [0009], [0010]); and
outputs the obtained and stored plurality of pieces of the diagnosis information (validation result is sequentially saved as data along with the execution date and time. By executing "history information", past validation list data can be displayed and can be printed out, [0006]) and the measurement data stored in the hardware processor ([0003], [0010]).
Matsumoto does not explicitly specify that both the diagnosis and measurement information are output together; however, both the diagnosis and measurement information are available at the same time to such an extent that a function to automatically execute validation is added ([0010], Fig. 3a). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of keeping track and knowing when the diagnosis information would be automatically updated.
Regarding Claims 2 and 18, Matsumoto discloses the measurement data management system according to claim 1 and/or devise according to 7, wherein the hardware processor 
stores the diagnosis information obtained by examining the current performance of the optical characteristic measurement device at different timings (recording history, [0009]), and
outputs the latest diagnosis information (last validation [0009]) when outputting the measurement data (as applied to Claim 1 and/or 7).
Regarding Claim 5, Matsumoto discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement is performed, [0002]).

Regarding Independent Claim 6, Matsumoto discloses a measurement data management method ([0002], [0005], [0007], [0010], by means of the device of Figs 1-4) comprising:
measuring, using an optical characteristic measurement device (spectroscope 6) prescribed characteristics of an object of measurement ([0002])
making a hardware processor (data processing unit 12, [0009]) store a plurality of pieces of diagnosis information (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement… validation is performed at regular intervals [0002]) obtained by examining a current performance of an optical characteristic measurement device regarding prescribed items ([0002], [0005], [0007], [0010]), the respective pieces of diagnosis information being measured at different timings (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement… validation is performed at regular intervals [0002], execute validation of inspection
items when the value is reached, … memorize the execution date and time and execution result of each validation, and … display and print out each validation execution result, [0005]);
making the hardware processor store measurement data obtained by the measuring of the prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information ([0007], [0008], [0009], [0010]); and
outputting the obtained and stored plurality of pieces of the diagnosis information (validation result is sequentially saved as data along with the execution date and time. By executing "history information", past validation list data can be displayed and can be printed out, [0006]) and the measurement data stored in the hardware processor ([0003], [0010]).
Matsumoto does not explicitly specify that both the diagnosis and measurement information are output together; however, both the diagnosis and measurement information are available at the same time to such an extent that a function to automatically execute validation is added ([0010], Fig. 3a). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to output the obtained and stored plurality of pieces of the diagnosis information when outputting the measurement data stored in the hardware processor for the purpose of keeping track and knowing when the diagnosis information would be automatically updated.
Regarding Claim 17, Matsumoto discloses the method according to claim 6, wherein the hardware processor 
stores the diagnosis information obtained by examining the current performance of the optical characteristic measurement device at different timings (recording history, [0009]), and
outputs the latest diagnosis information (last validation [0009]) when outputting the measurement data (as applied to Claim 1 and/or 7).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,006,690 B1 discloses the use of a CPU for measurement and management of optical characteristics.
2019/0041262 teaches calibrating a diagnostic instrument.
2013/0107260 teaches having a calibration mode and reference light settings stored.
2011/0235034 teaches initial setting operations stored in memory.
2005/0007600 teaches calibration and operation under different conditions using different settings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877